Title: From Alexander Hamilton to James McHenry, 18 May 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York May 18. 1799

It is urgent that arms for the troops to be raised be at the respective Regimental rendezvouses as speedily as possible. Military pride is to be excited and kept up by military parade. No time ought to be lost in teaching the Recruits the use of arms. Guards are necessary as soon as there are soldiers and these require arms.
When I came to see the hats furnished for the Twelveth Regiment, I was disappointed and distressed. The Commander in Chief recommended cocked-hats. This always means hats cocked on three sides. I was assured that cocked hats were provided. I repeated the assurance to the officers. But the hats received are only capable of being cocked on one side; and the brim is otherwise so narrow as to consult neither good appearance nor utility. They are also without cockades and loops.
Nothing is more necessary than to stimulate the vanity of soldiers. To this end a smart dress is essential. When not attended to, the soldier is exposed to ridicule and humiliation. If the articles promised to him are defective in quality or appearance, he becomes dissatisfied; and the necessity of excusing the public delinquency towards them is a serious bar to the enforcement of discipline. The Government of the Country is not now in the indigent situation in which it was during our Revolution War. It possesses amply the means of placing its military on ⟨a⟩ respectable footing; and its dignity and its interest equally requi⟨re⟩ that it shall act in conformity with this situati⟨on.⟩ This course is indeed indispensable if a faithful zealous and well regulated army is thought necessary to the security or defence of the Country.
With great respect   I have the honor to be Sir   Yr. Obed serv
Js. McHenry Esq
